UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. Rockefeller Core Taxable Bond Fund Rockefeller Intermediate Tax Exempt National Bond Fund Rockefeller Intermediate Tax Exempt New York Bond Fund Semi-Annual Report May 31, 2014 Investment Adviser Rockefeller & Co., Inc. 10 Rockefeller Plaza, Third Floor New York, New York10020 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 6 INVESTMENT HIGHLIGHTS 8 SCHEDULES OF INVESTMENTS 14 STATEMENTS OF ASSETS AND LIABILITIES 26 STATEMENTS OF OPERATIONS 28 STATEMENTS OF CHANGES IN NET ASSETS 30 FINANCIAL HIGHLIGHTS 33 NOTES TO FINANCIAL STATEMENTS 36 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENTS 44 NOTICE OF PRIVACY POLICY & PRACTICES 49 ADDITIONAL INFORMATION 50 Rockefeller Funds Dear Shareholder: The U.S. economy continued to recover in 2014.Unexpectedly, despite the continued recovery, bond yields are by and large lower than where they began the calendar year.As a result, broad fixed income market indices performed well since the Funds’ inception (December 26, 2013) through the period ended May 31, 2014, with the Barclays Aggregate Bond Index returning +3.95% and the broad Barclays Municipal Bond Indexup +5.94%. U.S. Economy After ending 2013 on a high in terms of expectations, extreme winter weather along with emerging market and geopolitical unrest quickly casted a pall on U.S. growth early in the new year.However, despite what is estimated to be -1.50% to -2.00% gross domestic product (GDP) decline in the U.S. during the first quarter, progress continued to be made on the employment front with nonfarm payrolls growing by an average of 192,000 jobs per month over the last 6 months.In turn wage growth was above 2% annually with signs that acceleration is possible late in the year.Inflation, as measured by the Federal Reserves’ favored personal consumption expenditures (PCE) deflator (which looks at changes in personal consumption), appears to have moved higher as growth rebounded in the spring with a year-over-year rate jumping from below 1% toward 2% since February.Inflation seems to be increasing as a result of rising consumer and business confidence and expanding credit in most sectors with the exception of the still over-exposed housing sector.The U.S. housing market appeared to be moving from the driver of overall U.S. recovery to a stable sector tied to fundamental improvement in wage growth as the economy hits the expansion phase of the business cycle. Federal Reserve Policy and the Bond Market Early in 2014 Chairman Ben Bernanke retired from the Federal Open Market Committee and passed the baton to Chairwoman Janet Yellen.Thus far, no significant policy changes have occurred under the new leadership but an inflection point for policy appears to be approaching even if its timing is hotly debated.After moving sharply higher in 2013, intermediate and long term interest rates have moderated in 2014 due to a number of factors including depressed growth early in the year, strong long-term demand for income, and a historic move by the European Central Bank to lower a key interest rate to below zero.Additionally, strong performance in equity markets (S&P 500 Index +4.96% year-to-date as of May 31, 2014) has provided some investors greater balances to reposition into bonds and potentially stable yield.Bond yields appear to have become less sensitive to improving incoming economic data.Meanwhile, low volatility is likely increasing the pressure on the Fed to begin signaling a rise in interest rates sooner rather than later. Rockefeller Core Taxable Bond Fund: Since inception through the period ended May 31, 2014, the Institutional Class shares of the Fund showed strong absolute returns of +2.79% but lagged the Barclays Aggregate Bond Index benchmark which returned 3.95%.Detracting from relative performance was the low returns from cash held during the initial investment phase, the Fund’s defensive positioning toward interest rates rising on economic improvement and an underweight allocation to mortgage securities which have benefitted greatly in this low volatility environment.Excess yield as well as the larger price appreciation in corporate and taxable municipal bonds were positive contributors to relative returns. 3 Rockefeller Intermediate Tax Exempt National Bond Fund: Since inception through the period ended May 31, 2014, the Institutional Class shares of the Fund showed strong absolute returns of +2.20% while the Barclays 5-Year Municipal Bond Index returned +2.19%.Detracting from relative performance was the low returns from cash held during the initial investment phase, the Fund’s defensive positioning toward interest rates rising on economic improvement, and the higher overall quality of issuers during a period where lower quality, higher yielding bonds were in favor.Favorable positioning of the portfolio toward a “flattening” of the yield curve, or a decrease in the extra yield available between short and long maturities, boosted relative returns. Rockefeller Intermediate Tax Exempt New York Bond Fund: Since inception through the period ended May 31, 2014, the Institutional Class shares of the Fund showed strong absolute returns of +1.58% while the Barclays 5-Year Municipal Bond Index returned +2.19%.Detracting from relative performance was the low returns from cash held during the initial investment phase, the Fund’s defensive positioning toward interest rates rising on economic improvement, and the higher overall quality of issuers during a period where lower quality, higher yielding bonds were in favor.Favorable positioning of the portfolio toward a “flattening” of the yield curve, or a decrease in the extra yield available between short and long maturities, boosted relative returns. Looking Forward While subpar versus most recent business cycles in the U.S., growth appears to have significant momentum heading into the second half of 2014.At around 3% annualized, growth coupled with steady employment gains and both wage and consumer inflation are likely to necessitate a change in Fed rhetoric if not policy as the year progresses.This should begin to lift interest rates most notably in intermediate maturities over the next several months.The most credible risks to this outlook include a more severe slowdown in China and rapidly rising oil prices on Mideast geopolitical unrest.Absent those risks, we expect a notable increase in interest rate and market volatility as the Fed exit-strategy from an unprecedented policy is digested in the markets.We believe that the upcoming period should be transitory with an expectation of eventual reacceleration in risk appetite amid moderately higher interest rates and modest bond return potential versus historical experience. Sincerely, Mark Iannarelli, CFA Portfolio Manager and Director of Fixed Income at Rockefeller & Co., Inc. Opinions expressed are those of Rockefeller & Co., Inc. and are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a current prospectus. Past performance is no guarantee of future results. 4 Mutual fund investing involves risk. Principal loss is possible. The Funds are susceptible to adverse economic, political, tax, or regulatory changes which may magnify other risks. Income from tax-exempt funds may become subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investing in the municipal securities market is volatile and can be significantly affected by adverse tax, legislative or political changes and the financial condition of the issuers of municipal securities. Investments in asset backed and mortgage backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic development. The Funds may invest in restricted securities or “private placement” transactions. Private placement securities are not registered under the Securities Act, and are subject to restrictions on resale. As such they are often both difficult to sell and to value. The Funds may invest in ETF’s which are subject to additional risks, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Rockefeller Intermediate Tax Exempt New York Bond Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund, specifically in the State of New York issues. The Barclays Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance. The Barclays 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market. The index is the 5-year (4-6) component of the Barclays Municipal Bond Index. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term investment grade tax-exempt bond market. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. Personal consumption expenditures (PCE) deflator is an indicator used in the United States, for calculating the increase in average pricing for all domestic personal consumption. The Rockefeller Funds are distributed by Quasar Distributors, LLC. 5 Rockefeller Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/26/13 – 5/31/14). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 Rockefeller Funds Expense Examples (Continued) (Unaudited) Rockefeller Core Taxable Bond Fund Expenses Paid Beginning Ending During Period Account Value Account Value December 26, 2013^ - December 26, 2013^ May 31, 2014 May 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 156/365. ^ Inception date of the Fund. Rockefeller Intermediate Tax Exempt National Bond Fund Expenses Paid Beginning Ending During Period Account Value Account Value December 26, 2013^ - December 26, 2013^ May 31, 2014 May 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 156/365. ^ Inception date of the Fund. Rockefeller Intermediate Tax Exempt New York Bond Fund Expenses Paid Beginning Ending During Period Account Value Account Value December 26, 2013^ - December 26, 2013^ May 31, 2014 May 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 156/365. ^ Inception date of the Fund. 7 Rockefeller Core Taxable Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in taxable fixed-income securities.“Fixed-income securities” include corporate, government and municipal bonds, asset-backed and mortgage-backed securities, and other fixed-income instruments.The Fund invests primarily in investment grade fixed-income securities.Investment grade securities are fixed-income securities rated in the top four ratings categories by independent rating organizations such as Standard & Poor’s Ratings Group (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) or another nationally recognized statistical rating organization (“NRSRO”), or deemed by the Adviser to be of comparable quality.The Adviser anticipates the Fund’s weighted average duration will be more than three years but less than ten years. Allocation of Portfolio Holdings as of May 31, 2014 (% of Investments) Total Returns as of May 31, 2014 Rockefeller Barclays Core Taxable Aggregate Bond Fund Bond Index Since Inception (12/26/13) 2.79% 3.95% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 855-369-6209. Continued 8 Rockefeller Core Taxable Bond Fund Investment Highlights (Continued) (Unaudited) Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclays Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.One cannot invest directly in an index. Growth of $1,000,000 Investment *Inception Date 9 Rockefeller Intermediate Tax Exempt National Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in municipal bonds and other fixed-income securities that generate income exempt from regular federal income tax, including the federal alternative minimum tax (“AMT”).The Fund may invest in all types of municipal bonds, including, but not limited to, general obligation bonds and industrial development bonds.The Fund may also invest in asset-backed and mortgage-backed securities, other investment companies, ETFs and the obligations of other issuers that pay interest that is exempt from regular federal income taxes.While the Fund will invest primarily in tax free securities, it is possible that up to 20% of the Fund’s total assets may be invested in securities that generate income that is not exempt from regular federal income tax, including the AMT.The Fund invests primarily in investment grade municipal bonds and other types of fixed-income securities.Investment grade securities are fixed-income securities rated in the top four ratings categories by independent rating organizations such as S&P and Moody’s or another NRSRO, or, if unrated, deemed by the Adviser to be of comparable quality.While the Fund may invest in securities of any duration, the Adviser anticipates the weighted average duration of the Fund’s portfolio will be more than three years but less than ten years. Allocation of Portfolio Holdings as of May 31, 2014 (% of Investments) Total Returns as of May 31, 2014 Rockefeller Intermediate Tax Exempt Barclays 5-Year National Bond Fund Municipal Bond Index Since Inception (12/26/13) 2.20% 2.19% Continued 10 Rockefeller Intermediate Tax Exempt National Bond Fund Investment Highlights (Continued) (Unaudited) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 855-369-6209. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclay 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market.The index is the 5-Year (4-6) component of the Barclays Municipal Bond Index.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment *Inception Date 11 Rockefeller Intermediate Tax Exempt New York Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in municipal bonds and other fixed-income securities whose interest is exempt from regular federal, New York State and New York City personal income tax, including the AMT.The Fund may invest in all types of municipal bonds, including, but not limited to, general obligation bonds, industrial development bonds, and other obligations issued by the State of New York, its subdivisions, authorities, instrumentalities and corporations.The Fund may also invest in asset-backed and mortgage-backed securities, other investment companies, ETFs and the obligations of other issuers that pay interest that is exempt from regular federal and New York personal income taxes.While the Fund will invest primarily in tax free securities, it is possible that up to 20% of the Fund’s total assets may be invested in securities that generate income that is not exempt from regular federal income tax, New York State and New York City personal income tax, including the AMT.The Fund invests primarily in investment grade fixed-income securities rated in the top four ratings categories by independent rating organizations such as S&P and Moody’s or another NRSRO, deemed by the Adviser to be of comparable quality.While the Fund may invest in securities of any duration, the Adviser anticipates the weighted average duration of the Fund’s portfolio will be more than three years but less than ten years.The Fund is non-diversified. Allocation of Portfolio Holdings as of May 31, 2014 (% of Investments) Total Returns as of May 31, 2014 Rockefeller Intermediate Tax Exempt Barclays 5-Year New York Bond Fund Municipal Bond Index Since Inception (12/26/13) 1.58% 2.19% Continued 12 Rockefeller Intermediate Tax Exempt New York Bond Fund Investment Highlights (Continued) (Unaudited) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 855-369-6209. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclay 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market.The index is the 5-Year (4-6) component of the Barclays Municipal Bond Index.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment *Inception Date 13 Rockefeller Core Taxable Bond Fund Schedule of Investments May 31, 2014 (Unaudited) Principal Amount Value Corporate Bonds – 35.40% Air Freight & Logistics – 2.50% FedEx Corp. 4.900%, 01/15/2034 $ $ Cable & Satellite – 1.57% Comcast Corp. 7.050%, 03/15/2033 Diversified Banks – 10.50% Bank of America NA 0.533%, 06/15/2017 (a) Citigroup, Inc. 4.450%, 01/10/2017 JPMorgan Chase Bank NA 6.000%, 10/01/2017 Wells Fargo Bank NA AI, 4.750%, 02/09/2015 Electric Utilities – 1.84% Duke Energy Indiana, Inc. 3.750%, 07/15/2020 Homebuilding – 1.85% NVR, Inc. 3.950%, 09/15/2022 Integrated Telecommunication Services – 2.09% Verizon Communications, Inc. 6.400%, 09/15/2033 Investment Banking & Brokerage – 4.04% Morgan Stanley 6.250%, 08/09/2026 The Goldman Sachs Group, Inc. 6.125%, 02/15/2033 Other Diversified Financial Services – 2.04% General Electric Capital Corp. 6.750%, 03/15/2032 The accompanying notes are an integral part of these financial statements. 14 Rockefeller Core Taxable Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value Regional Banks – 6.98% BB&T Corp. 1.600%, 08/15/2017 $ $ Fifth Third Bancorp 3.625%, 01/25/2016 KeyCorp 5.100%, 03/24/2021 Restaurants – 1.99% Yum! Brands, Inc. 3.875%, 11/01/2023 Total Corporate Bonds (Cost $24,113,760) Municipal Bonds – 17.52% Kentucky – 1.18% Kentucky State Property & Buildings Commission 4.640%, 11/01/2017 Massachusetts – 0.82% Massachusetts Health & Educational Facilities Authority 5.260%, 10/01/2018 Minnesota – 0.72% Alexandria Independent School District No. 206 2.125%, 02/01/2016 Nevada – 0.79% County of Clark NV 4.300%, 07/01/2017 New Jersey – 0.51% New Jersey Transportation Trust Fund Authority 1.087%, 12/15/2016 New York – 9.42% Nassau County Interim Finance Authority 2.722%, 11/15/2022 New York City Transitional Finance Authority Future Tax Secured Revenue 5.210%, 08/01/2017 New York State Dormitory Authority 1.317%, 07/01/2016 The accompanying notes are an integral part of these financial statements. 15 Rockefeller Core Taxable Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value New York – 9.42% (Continued) New York State Urban Development Corp. 1.000%, 03/15/2017 $ $ Triborough Bridge & Tunnel Authority 1.000%, 11/15/2015 1.250%, 11/15/2017 Oregon – 2.18% Oregon State Lottery 1.890%, 04/01/2020 Texas – 0.38% City of Houston TX Utility System Revenue 3.228%, 05/15/2022 Utah – 1.52% State of Utah 3.289%, 07/01/2020 Total Municipal Bonds (Cost $12,188,999) U.S. Government Agency Issue – 2.93% Federal Home Loan Banks 5.000%, 11/17/2017 Total U.S. Government Agency Issue (Cost $2,042,899) U.S. Government Notes/Bonds – 34.11% United States Treasury Notes/Bond 0.250%, 05/15/2015 0.250%, 12/31/2015 0.625%, 07/15/2016 3.250%, 07/31/2016 0.875%, 04/30/2017 1.500%, 02/28/2019 5.375%, 02/15/2031 Total U.S. Government Notes/Bonds (Cost $23,657,822) The accompanying notes are an integral part of these financial statements. 16 Rockefeller Core Taxable Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Mutual Fund – 7.51% Vanguard GNMA Fund $ Total Mutual Fund (Cost $5,105,508) Money Market Fund – 1.99% Fidelity Institutional Money Market Fund – Government Portfolio, 0.010% (a) Total Money Market Fund (Cost $1,391,669) Total Investments (Cost $68,500,657) – 99.46% Other Assets in Excess of Liabilities – 0.54% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments May 31, 2014 (Unaudited) Principal Amount Value Municipal Bonds – 98.04% Alaska – 1.91% Alaska Housing Finance Corp. 5.000%, 06/01/2018 $ $ State of Alaska 5.000%, 04/01/2020 Arizona – 3.61% Arizona State University 4.000%, 07/01/2015 Arizona Water Infrastructure Finance Authority 5.000%, 10/01/2027 City of Phoenix, AZ 5.000%, 07/01/2019 California – 5.36% Los Angeles Unified School District 4.500%, 07/01/2023 San Francisco Bay Area Rapid Transit District 5.000%, 08/01/2026 San Francisco City & County Airports Comm-San Francisco International Airport 5.000%, 05/01/2028 Colorado – 2.96% Board of Governors of Colorado State University System 5.000%, 03/01/2018 City & County of Denver, CO Airport System Revenue 5.000%, 11/15/2017 District of Columbia – 2.00% District of Columbia 5.000%, 06/01/2023 Florida – 7.24% Hillsborough County School Board 5.000%, 07/01/2024 Orlando Utilities Commission 3.000%, 10/01/2018 State of Florida 4.750%, 06/01/2026 5.000%, 06/01/2024 The accompanying notes are an integral part of these financial statements. 18 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value Florida – 7.24% (Continued) State of Florida Lottery Revenue 5.000%, 07/01/2025 $ $ Tohopekaliga Water Authority 5.000%, 10/01/2019 Georgia – 3.57% City of Atlanta Department of Aviation 5.000%, 01/01/2019 5.875%, 01/01/2024 Iowa – 3.45% Iowa Finance Authority 5.000%, 08/01/2019 Kentucky – 4.41% Kentucky State Property & Building Commission 5.000%, 11/01/2022 5.000%, 11/01/2021 5.000%, 11/01/2019 Kentucky Turnpike Authority 5.000%, 07/01/2015 Louisville & Jefferson County Metropolitan Sewer District 5.000%, 05/15/2021 Maryland – 1.99% County of Baltimore, MD 5.000%, 02/01/2019 Massachusetts – 6.38% Massachusetts Health & Educational Facilities Authority 5.000%, 07/01/2019 University Massachusetts Building Authority 5.000%, 11/01/2018 Nevada – 3.20% County of Clark, NV 5.000%, 06/01/2027 5.000%, 06/01/2025 The accompanying notes are an integral part of these financial statements. 19 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value New Jersey – 4.75% County of Essex, NJ 4.000%, 05/01/2019 $ $ Garden State Preservation Trust 5.125%, 11/01/2019 New Mexico – 4.30% State of New Mexico Severance Tax Permanent Fund 4.000%, 07/01/2023 New York – 16.81% City of New York, NY 5.000%, 04/01/2017 5.250%, 09/01/2022 Erie County Fiscal Stability Authority 5.000%, 05/15/2022 Hempstead Town Local Development Corp. 5.000%, 07/01/2019 Metropolitan Transportation Authority 5.000%, 11/15/2027 New York Local Government Assistance Corp. 5.000%, 04/01/2019 New York State Dormitory Authority 5.250%, 02/15/2022 New York State Thruway Authority 5.000%, 03/15/2020 5.000%, 03/15/2020 New York State Urban Development Corp 5.000%, 12/15/2023 Port Authority of New York & New Jersey 5.000%, 12/01/2017 5.000%, 07/15/2021 Triborough Bridge & Tunnel Authority 5.000%, 11/15/2018 Yorkshire-Pioneer Central School District 4.000%, 07/15/2019 North Carolina – 0.51% Mecklenburg County Public Facilities Corp. 5.000%, 03/01/2019 The accompanying notes are an integral part of these financial statements. 20 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value Ohio – 1.28% Ohio Higher Educational Facility Commission 5.000%, 01/01/2018 $ $ 5.000%, 01/01/2024 State of Ohio 5.000%, 01/01/2020 Oregon – 0.47% City of Portland, OR Sewer System Revenue 5.000%, 08/01/2018 Pennsylvania – 2.54% Commonwealth of Pennsylvania 5.000%, 06/01/2019 Pennsylvania Economic Development Financing Authority 5.000%, 07/01/2022 5.000%, 07/01/2020 Texas – 8.71% City of San Antonio, TX 5.000%, 08/01/2022 City Public Service Board of San Antonio, TX 5.250%, 02/01/2024 Dallas Independent School District 6.250%, 02/15/2024 North East Independent School District 5.000%, 08/01/2026 State of Texas 5.000%, 10/01/2023 Texas A&M University 5.000%, 05/15/2019 Virginia – 3.49% Virginia College Building Authority 4.500%, 09/01/2026 Virginia Public School Authority 5.000%, 01/15/2019 Washington – 6.23% City of Seattle, WA Water System Revenue 5.000%, 02/01/2021 The accompanying notes are an integral part of these financial statements. 21 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value Washington – 6.23% (Continued) County of King, WA Sewer Revenue 5.000%, 01/01/2020 $ $ 5.000%, 01/01/2023 State of Washington 5.000%, 01/01/2026 Wisconsin – 2.87% State of Wisconsin 5.000%, 05/01/2026 Total Municipal Bonds (Cost $55,987,564) Shares Money Market Fund – 1.00% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) Total Money Market Fund (Cost $575,921) Total Investments (Cost $56,563,485) – 99.04% Other Assets in Excess of Liabilities – 0.96% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2014. The accompanying notes are an integral part of these financial statements. 22 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments May 31, 2014 (Unaudited) Principal Amount Value Municipal Bonds – 98.83% New York – 98.06% Arlington Central School District 5.000%, 05/15/2022 $ $ Battery Park City Authority 5.000%, 11/01/2017 Briarcliff Manor Union Free School District 5.000%, 11/15/2017 City of New York, NY 5.000%, 08/01/2022 5.250%, 09/01/2021 County of Orange, NY 4.000%, 07/01/2018 County of Schenectady, NY 4.000%, 04/15/2018 County of Westchester, NY 3.000%, 06/01/2016 4.000%, 07/01/2022 East Hampton Union Free School District 4.250%, 06/15/2027 Erie County Fiscal Stability Authority 5.000%, 05/15/2021 Hempstead Town Local Development Corp. 5.000%, 07/01/2019 Herricks Union Free School District 1.250%, 05/01/2015 Metropolitan Transportation Authority 5.000%, 11/15/2018 5.000%, 11/15/2027 5.000%, 11/15/2026 5.000%, 11/15/2019 5.500%, 11/15/2014 Nassau County Interim Finance Authority 5.000%, 11/15/2022 5.000%, 11/15/2019 New York City Transitional Finance Authority Building Aid Revenue 5.000%, 01/15/2021 5.000%, 07/15/2025 5.000%, 07/15/2024 5.000%, 01/15/2022 New York City Transitional Finance Authority Future Tax Secured Revenue 5.000%, 05/01/2023 The accompanying notes are an integral part of these financial statements. 23 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value New York – 98.06% (Continued) New York City Trust of Cultural Resources 4.000%, 08/01/2017 $ $ 5.000%, 04/01/2026 New York City Water & Sewer System 5.000%, 06/15/2027 New York Mortgage Agency 2.100%, 04/01/2020 New York State Dormitory Authority 4.000%, 07/01/2024 4.000%, 07/01/2018 5.000%, 10/01/2022 5.000%, 10/01/2018 5.000%, 08/15/2024 5.000%, 07/01/2019 5.000%, 07/01/2020 5.000%, 03/15/2023 5.000%, 03/15/2018 5.000%, 07/01/2026 New York State Environmental Facilities Corp. 5.000%, 06/15/2021 5.000%, 05/15/2018 5.500%, 06/15/2015 New York State Thruway Authority 5.000%, 04/01/2018 5.000%, 04/01/2015 5.000%, 01/01/2022 5.000%, 04/01/2018 New York State Thruway Authority Highway & Bridge Trust Fund 5.000%, 04/01/2023 New York State Urban Development Corp. 5.000%, 01/01/2026 5.250%, 01/01/2021 5.250%, 01/01/2022 Port Authority of New York & New Jersey 5.000%, 12/01/2017 5.000%, 11/15/2026 5.000%, 07/15/2024 Sales Tax Asset Receivable Corp. 5.000%, 10/15/2026 Scarsdale Union Free School District 4.000%, 08/01/2018 State of New York 5.000%, 03/01/2020 The accompanying notes are an integral part of these financial statements. 24 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) May 31, 2014 (Unaudited) Principal Amount Value New York – 98.06% (Continued) Suffolk County Water Authority 4.000%, 06/01/2024 $ $ 5.000%, 06/01/2023 The New York Power Authority 5.000%, 11/15/2020 5.000%, 11/15/2017 Tobacco Settlement Financing Corp. 5.000%, 06/01/2022 Town of Brookhaven, NY 4.000%, 05/01/2021 Town of East Hampton, NY 5.000%, 03/01/2018 Town of North Hempstead, NY 4.000%, 07/15/2018 5.000%, 02/01/2018 Triborough Bridge & Tunnel Authority 5.000%, 11/15/2024 5.000%, 11/15/2025 5.000%, 11/15/2018 Yorkshire-Pioneer Central School District 4.000%, 07/15/2019 Washington – 0.77% County of King, WA Sewer Revenue 5.000%, 01/01/2023 Total Municipal Bonds (Cost $36,067,391) Shares Money Market Fund – 0.23% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) Total Money Market Fund (Cost $85,638) Total Investments (Cost $36,153,029) – 99.06% Other Assets in Excess of Liabilities – 0.94% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2014. The accompanying notes are an integral part of these financial statements. 25 Rockefeller Funds Statements of Assets and Liabilities Assets Investments, at value (cost $68,500,657, $56,563,485, and $36,153,029, respectively) Dividends and interest receivable Other assets Total Assets Liabilities Payable to the Adviser Payable to affiliates Payable for Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on investments Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share The accompanying notes are an integral part of these financial statements. 26 May 31, 2014 (Unaudited) Rockefeller Rockefeller Rockefeller Intermediate Intermediate Core Taxable Tax Exempt Tax Exempt Bond Fund National Bond Fund New York Bond Fund $ $ $ — — $ The accompanying notes are an integral part of these financial statements. 27 Rockefeller Funds Statements of Operations Investment Income Dividend income Interest income Total Investment Income Expenses Management fees Administration and accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Legal fees Chief Compliance Officer fees Custody fees Trustees’ fees Reports to shareholders Other expenses Total expense before recoupment or waivers Expense waiver by Adviser (Note 3) Net expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations Each Fund commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 28 For the Period Ended May 31, 2014(1) (Unaudited) Rockefeller Rockefeller Rockefeller Intermediate Intermediate Core Taxable Tax Exempt Tax Exempt Bond Fund National Bond Fund New York Bond Fund $ $ $ ) ) ) $ $ $ The accompanying notes are an integral part of these financial statements. 29 Rockefeller Core Taxable Bond Fund Statement of Changes in Net Assets Period From December 26, 2013(1) to May 31, 2014 (Unaudited) From Operations Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions Costs for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ The Fund commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 30 Rockefeller Intermediate Tax Exempt National Bond Fund Statement of Changes in Net Assets Period From December 26, 2013(1) to May 31, 2014 (Unaudited) From Operations Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions Costs for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ The Fund commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 31 Rockefeller Intermediate Tax Exempt New York Bond Fund Statement of Changes in Net Assets Period From December 26, 2013(1) to May 31, 2014 (Unaudited) From Operations Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions Costs for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ The Fund commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 32 Rockefeller Core Taxable Bond Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period From December 26, 2013(1) to May 31, 2014 (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Portfolio turnover rate(3) % The Fund commenced operations on December 26, 2013. Per share net investment income has been calculated using the daily average share method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 33 Rockefeller Intermediate Tax Exempt National Bond Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period From December 26, 2013(1) to May 31, 2014 (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Portfolio turnover rate(3) % The Fund commenced operations on December 26, 2013. Per share net investment income has been calculated using the daily average share method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 34 Rockefeller Intermediate Tax Exempt New York Bond Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period From December 26, 2013(1) to May 31, 2014 (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Portfolio turnover rate(3) % The Fund commenced operations on December 26, 2013. Per share net investment income has been calculated using the daily average share method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 35 Rockefeller Funds Notes to Financial Statements May 31, 2014 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Rockefeller Funds (the “Funds”) are comprised of the Rockefeller Core Taxable Bond Fund, the Rockefeller Intermediate Tax Exempt National Bond Fund and the Rockefeller Intermediate Tax Exempt New York Bond Fund, and each Fund represents a distinct, diversified series with its own investment objectives and policies within the Trust. The investment objective of the Rockefeller Core Taxable Bond Fund is to generate current income consistent with the preservation of capital.The investment objective of the Rockefeller Intermediate Tax Exempt National Bond Fund is to generate current income that is exempt from federal personal income tax consistent with the preservation of capital.The investment objective of the Rockefeller Intermediate Tax Exempt New York Bond Fund is to generate current income that is exempt from federal, New York State and New York City personal income tax consistent with the preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The Funds commenced operations on December 26, 2013. Costs incurred by the Funds in connection with the organization, registration and initial public offering of shares were paid by Rockefeller & Co., Inc. (the “Adviser”), the Funds’ investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price on the exchange that the Funds generally consider to be the principal exchange on which the securities are traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing 36 Rockefeller Funds Notes to Financial Statements (Continued) May 31, 2014 (Unaudited) models.Short-term debt securities, such as commercial paper, bankers acceptances and US Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Municipal bonds are priced by a Pricing Service.The fair value of municipal bonds is generally evaluated in a manner similar to asset-backed securities.A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity.Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Mortgage- and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal.These securities are also normally valued by pricing service providers that use broker-dealer quotations or valuation estimates from their internal pricing models.The pricing models for these securities usually consider tranche-level attributes, estimated cash flows and market-based yield spreads for each tranche, current market data and incorporate deal collateral performance, as available.Mortgage- and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as level 2 of the fair value hierarchy. U.S. Government Notes/Bonds are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. Government Notes/Bonds are typically categorized in level 2 of the fair value hierarchy. U.S. Government Agency Issues are comprised of two main categories consisting of agency issued debt and mortgage pass-throughs.Agency issued debt securities are generally valued in a manner similar to U.S. Government Issues.Mortgage pass-throughs include to-be-announced (“TBA”) securities and mortgage pass-through certificates.TBA securities and mortgage pass-throughs are generally valued using dealer quotations.These securities are typically categorized in level 2 of the fair value hierarchy. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset 37 Rockefeller Funds Notes to Financial Statements (Continued) May 31, 2014 (Unaudited) or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of May 31, 2014: Rockefeller Core Taxable Bond Fund Level 1 Level 2 Level 3 Total Assets: Fixed Income Securities: Corporate Bonds $
